Citation Nr: 0938750	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of gunshot wound to the left hand 
involving Muscle Group VIII.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the 4th and 5th fingers of the left 
hand, as residuals of a gunshot wound to the left hand. 

3.  Entitlement to an increased evaluation for status post left 
nephrectomy, currently rated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for painful scar as 
residual of status post left nephrectomy, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

In addition to the issues being addressed on the title page of 
this decision, the RO also granted service connection for PTSD 
and assigned a 10 percent disability evaluation.  The Veteran 
expressed disagreement with the assigned disability evaluation 
and perfected his appeal on this issue.  In his August 2006 
substantive appeal, the Veteran indicated that the assignment 
of a 30 percent disability evaluation for his PTSD would 
satisfy his claim.  In a January 2008 rating determination, the 
RO increased the Veteran's disability evaluation for his PTSD 
from 10 to 30 percent effective from the date of the original 
grant of service connection.  The RO informed the Veteran of 
its actions and indicated that this was a grant of the full 
benefit sought on appeal.  The Veteran has not expressed 
disagreement with this action.  Although the Board notes that 
the Veteran's representative listed this issue in his August 
2009 written argument, it is not properly before the Board and 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran's left hand disability has been manifested by 
complaints of pain and stiffness and objective evidence of 
degenerative changes in the distal, interphalangeal, and 
metacarpal joints of the thumb and the fourth and fifth 
fingers.  He is able to close the hand and to oppose the thumb 
to all fingertips of the left hand.  There is no evidence of 
muscle atrophy of the intrinsic muscles of the left hand.  
While weakness, fatigability, incoordination, and pain on use 
have been noted, they do not result in additional limitation of 
motion.  

2.  Resolving reasonable doubt in favor of the Veteran, his 
gunshot wound residual scars have been found to be tender and 
painful throughout the course of the appeal.  

2.  The Veteran's predominant residuals of the left nephrectomy 
are renal in nature, with absence of the left kidney, but with 
no evidence of albuminuria, edema, decreased right kidney 
function, or hypertension.

3.  The left nephrectomy scar is a single scar which is 
manifested by pain, but is not ulcerated or poorly nourished, 
does not cause limitation of function, is not deep and does not 
approximate 39 sq. cms.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for a residuals of a gunshot wound to the left hand have not 
been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.73a, Diagnostic Codes (DC) 5308 
(2008).

2.  The criteria for an initial rating higher than 10 percent 
for arthritis of the 4th and 5th fingers of the left hand, as 
residuals of a gunshot wound to the left hand, have not been 
met at any time.  38 U.S.C.A. § 1155 38 C.F.R. 
§§ 3.321(b)(1),4.71a, DCs 5003, 5155, 5227, 5228, 5229, 5230 
(2008).

3.  The criteria for a 10 percent disability evaluation for 
scars resulting from the left hand gunshot wound residuals have 
been met since July 27, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2002 and 2008).  

3.  A rating in excess of 30 percent for residuals of left 
kidney removal is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 
7500, 7528 (2008).

4.  The criteria for an evaluation in excess of 10 percent for 
status post removal left nephrectomy scar have not been met at 
any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2002 and 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As it relates to the issues for initial evaluations in excess 
of 10 percent for residuals of gunshot wound to the left hand 
involving Muscle Group VIII and for arthritis of the 4th and 5th 
fingers of the left hand, as residuals of a gunshot wound to 
the left hand, these appeals arise from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).. 

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Veteran was notified of the Vazquez-Flores 
elements in August 2008 and September 2008 letters.  The Board 
further observes that during the course of this appeal, in 
Schultz v. Shinseki, 2009 WL 2835434 (Fed.Cir.) Sept. 4, 2009, 
Vasquez-Flores was overturned.  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  As portions of the notice came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency as to the notices 
was remedied by the readjudication of the claim after sending 
the above notices.  The Veteran has also been shown to nor has 
he claimed that he was prejudiced by such notice.  

All available treatment records have been obtained.  No other 
relevant records have been identified. The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, no 
further action is necessary to assist the veteran in 
substantiating the claim.



Evaluations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Gunshot Wound Residuals to the Left Hand 
and Arthritis of the left 4th and 5th 
Fingers.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as at least minimally compensable.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 
38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating 
for a disability rated based on limitation of motion, 
regardless of whether or not the limitation of motion specified 
in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is to be considered in 
evaluating the degree of disability, but a little-used part of 
the musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, the condition of the skin, absence of 
normal callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should be 
noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, in 
weight-bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) History 
and complaint. Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function 
or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep up with 
work requirements.  (iii) Objective findings. Entrance and (if 
present) exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to keep 
up with work requirements. (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) Adhesion of 
scar to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally protected 
by muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56.

Diagnostic Code 5308 provides for a 10 percent rating for a 
moderate impairment of the muscles involved in extension of the 
wrist, fingers, and thumb, and abduction of the thumb.  A 20 
percent rating is warranted for moderately severe impairment of 
the muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  38 C.F.R. § 4.73, DC 5308. 

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 etc.). 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, a 10 percent evaluation is assigned where 
X-ray evidence shows involvement of two or more major joints or 
2 or more minor joint groups. Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  Note (1) to Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id.

At the time of an April 2005 VA examination, the Veteran was 
noted to have sustained a gunshot wound to his left hand.  The 
Veteran stated that the bullet came through his fourth and 
fifth fingers and surgery was performed at that time.  He noted 
having flare-ups on a daily basis, which were severe in nature.  
At night, he would wake up and his arm would feel numb.  He 
reported pain and an electric shock feeling through his hand 
and fingers.  This radiated to his arm and it would go away 
after anywhere from a minute to longer.  The Veteran also 
reported having cramps in his hands which would occur with no 
precipitating factors.  There were no alleviating factors.  He 
indicated that he could still do his job but stated that his 
hand would cramp up on him.  The Veteran stated that it 
bothered him but he worked through the pain.  He noted that the 
pain was so bad at times that he wanted to take a hatchet and 
cut off the hand.

Physical examination revealed the left hand in the anatomical 
position.  On the lateral aspect of the little finger ulna area 
there was a healed scar measuring approximately 7.5 cm which 
was hypopigmented in color.  On the dorsal aspect of the ring 
finger of the proximal anterior phalangeal space there was a 30 
cm hypopigmented colored scar which was difficult to visualize.  
On the palmar aspect of the long finger, distally, there was 3 
cm scar and cracked skin of the fingernail.  The veteran 
indicated that the area often split.  There was also a healed 
scar of the thumb which was 2 cm in length, hypopigmented in 
color, and difficult to visualize.  This was secondary to 
tendon surgery and unrelated to the gunshot wound.  The scars 
were smooth and nontender, and there was no underling tissue 
loss, erythema, inflammation, edema, or keloid formation.  The 
scars were superficial and not deep.  There was no additional 
limitation related to the scars.  

The Veteran was able to approximate the fingers to the thumb 
but did have minimal difficulty with approximating the ring 
finger and the fifth finger to the thumb.  It was slow with 
movement.  The long finger was within .3 cm of the crease.  The 
Veteran stated that he usually did activities with his long 
finger, index finger and thumb.  The ring finger was 
approximately 4 cm away from the crease and the little finger 
was approximately 2.5 cm from the crease.  There was noted 
stiffness with range of motion for the fourth and fifth 
fingers.  The veteran had decreased grip strength in the hand 
at approximately 4-/5 with attempting to oppose the fingers.  
There was noted decreased strength of the little and ring 
finger, with the Veteran reporting difficulty with pulling 
objects secondary to weakness of the hand and when pushing.  He 
noted that there was weakness.  The Veteran was able to write, 
touch, and express without difficulty.  

Dorsiflexion and palmar flexion of the wrist were to 70 
degrees.  The Veteran was able to complete full extension of 
the fingers.  With regard to the thumb, the Veteran had flexion 
to approximately 50 degrees of the carpal phalangeal joint and 
flexion to 15 degrees of the distal phalangeal joint.  There 
was full range of motion for the index finger with no deficits.  
With regard to the middle finger, the Veteran had full range of 
motion for the distal phalangeal joint and proximal 
interphalangeal joint.

The distal phalangeal joint of the ring finger had flexion to 
approximately 70 degrees and interphalangeal joint flexion to 
approximately 90 degrees with slow movement and stiffness 
reported by the Veteran.  Metacarpal phalangeal joint flexion 
was to approximately 80 degrees with slow movement and 
stiffness.  As it related to the little finger, the Veteran had 
distal phalangeal joint flexion to approximately 70 degrees 
while interphalangeal joint flexion was slightly decreased with 
flexion to approximately 80 digress, with stiffness of the 
interphalangeal joint.  Metacarpal phalangeal joint flexion was 
to approximately 80 degrees, indicating stiffness.  Slight pain 
was reported on the lateral aspect of the little finger.  

Diagnoses of gunshot wound of the left hand with resultant 
healed scarring, Muscle Group VIII; healed fracture of proximal 
phalanges of the fifth finger; and metallic foreign bodies of 
the little, ring, and long finger, were rendered.  

The examiner stated that the Veteran had a gunshot wound to the 
left hand with Muscle Group VIII involvement.  He also had 
decreased range of motion for the little and fourth finger.  No 
other DeLuca factors were evident with range of motion testing.  

At the time of a November 2007 VA examination, the Veteran 
reported having constant pain in his left hand.  The pain 
traveled up the left arm to the neck and back.  The 
characteristics of the pain were squeezing, aching, burning, 
oppressing, sharp, and cramping, in nature.  From 1 to 10 the 
pain was at a 10.  The pain could be elicited by physical 
activity.  The pain also came on by itself.  It was relieved by 
medication and time.  He could function with the pain when 
taking medication.  

The injuries were inflicted by a single bullet wound. The wound 
was through and through.  He received treatment, including 
hospitalization.  The treatment lasted for seven days.  The 
extent of the destruction involved blood vessels, bone, fascia, 
and nerve.  He had had constant pain for 30 years.  From the 
muscle injuries, he had loss of strength, weakness, easy 
fatigability, pain, impairment of coordination, and an 
inability to control movement well.  There were no 
complications from the muscle injuries.  He was able to return 
to the original service duty he was performing at the time of 
injury, but only with modified duty, clerical duties and desk 
work.  The Veteran had difficulty grasping and holding objects 
but could keep up with his normal work requirements.  

Physical examination revealed a level scar at the lateral left 
hand measuring about 7 cm x .2 cm with tenderness and 
hypopigmentation of less than 6 square inches.  There was no 
disfigurement, ulceration, instability, tissue loss, keloid 
formation, hyperpigmentation, abnormal texture, inflammation, 
or edema.  The Veteran was noted to be right hand dominant.  

The Muscle Group involved was Muscle Group VIII.  There was a 
muscle wound present.  The wound was located at the left hand 
and was 7 cm x .2 cm.  The corresponding exit wound scar was 
located at the left ring finger and measured 2 cm x .2 cm.  
There was no adherence of the underlying structures with no 
intermuscular scarring present and no adhesion to the bone.  
Palpation of the muscle revealed no loss of deep fascia or 
muscle substance and no impairment of muscle tone.  There were 
no signs of lowered endurance or impaired coordination.  Muscle 
group strength was rated as 4.  The muscle injury did not 
affect the function of the particular body part that it 
controlled and there was no muscle herniation.  The muscle 
injury did not involve any tendon, bone, joint, or nerve 
damage.  

Range of motion for the left wrist was normal for dorsiflexion, 
palmar flexion, radial deviation, and ulnar deviation.  The 
joint function was additionally limited by pain, fatigue, 
weakness, lack of endurance, incoordination, and pain but this 
added no additional limitation of motion in terms of degrees.  

With regard to the hands and fingers, the Veteran could tie his 
shoelaces without difficulty.  He could also fasten buttons 
without difficulty.  He could pick up a piece of paper and tear 
it without difficulty.  Hand dexterity revealed the gap between 
the proximal tranverse crease of the palm to the left hand 
little finger tip to be 7 cm.  The measure between the thumb 
and each finger when attempting to oppose the fingers was 0 cm.  
Left hand strength was noted to be within normal limits.  The 
left thumb had normal range of motion with radial abduction, 
palmar abduction, MP flexion, and IP flexion.  While joint 
function was limited by pain, fatigue, weakness, 
incoordination, and lack of endurance, no additional limitation 
of motion was present.  Range of motion for the left index 
finger revealed proximal IP flexion to 110 degrees and MP 
flexion to 90 degrees.  Joint function was additionally limited 
by fatigue, weakness, lack of endurance, incoordination, and 
pain, but this added no additional limitation of motion in 
terms of degrees.  As it related to the long finger, DIP 
flexion was to 70 degrees, PIP flexion was to 110 degrees, and 
MP flexion was to 90 degrees.  While joint function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination this added no additional 
limitation of motion in terms of degrees.  Range of motion for 
the little finger was DIP flexion to 70 degrees, PIP flexion to 
110 degrees, and MP flexion to 90 degrees.  While joint 
function was again additionally limited by pain, fatigue, 
weakness, lack of endurance, and incoordination, no additional 
limitation of motion was noted in terms of degrees.

Peripheral nerve examination was within normal limits.  X-rays 
of the left hand showed deformity of the proximal phalanx of 
the fifth finger with multiple tiny radiopacities, foreign 
bodies, old gunshot wound.  There were no acute fractures.  
Arthritic changes were noted in the DIP joints and the second 
MCP joint and first carpal metacarpal joint.  The examiner 
indicated that the Veteran's Group VIII muscle damage of the 
left hand due to gunshot wound had progressed to Group VIII 
muscle damage of the left hand and osteoarthritis of the left 
hand.  X-rays had revealed arthritic changes.  There was also 
an additional diagnosis of scar to wound and surgery of the 
left hand, with the scar being located at the left ring finger.  

At the time of a July 2008 visit, the Veteran was complaining 
of left wrist pain for several years.  He reported that he was 
left hand dominant before the gunshot wound.  The Veteran also 
complained of pain at the carpometacarpal joint of the thumb.  
He noted the pain was 3/10 and would escalate to 8/10.  At 
times, he would drop things that he was carrying.  

Physical examination revealed that the left hand and wrist had 
no deformities.  There were healed incisions along the ulnar 
aspect of the left hand corresponding to the gunshot wound.  He 
had tenderness over the radial aspect of the first metacarpal 
corresponding to the carpometacarpal joint.  The Veteran had 
full range of motion at the wrist in flexion, extension, and 
radial deviation.  He had motor strength of 4+/5 in the medial, 
radial, and ulnar distributions.  Sensation was intact to light 
touch and to two point discrimination in the medial, radial, 
and ulnar distributions.  X-rays were noted to have revealed 
some degenerative changes to the first carpometacarpal joint.  
It was the examiner's assessment that the Veteran had pain in 
the left thumb most likely carpometacarpal arthritis.  

At the time of an additional July 2008 outpatient visit, the 
Veteran was noted to be complaining of left hand/wrist pain.  
The Veteran indicated that he was originally left hand dominant  
but became right hand dominant after being shot in the left 
hand while in Vietnam.  He reported that the pain was 3/10 but 
would shoot up to about 8/9-10 with flare-ups, which would 
cause him to drop objects.  

Physical examination of the left hand revealed a well-healed 
incision over the MCP flexion crease of the thumb, which 
corresponded to a previous trigger finger release.  He had well 
healed incisions as well as a well healed incision over the 
ulnar aspect of the left hand.  He had tenderness over the 
radial aspect of the first carpometacarpal joint.  The Veteran 
had full range of motion at the wrist with tenderness and 
radial deviation.  Motor strength was 4/5 and sensation was 
intact to light touch.  X-rays revealed arthritis of the first 
carpometacarpal joint.  It was the examiner's assessment that 
the Veteran had left thumb carpometacarpal arthritis.  

With regard to DC 5308, the Board notes that the Veteran's 
current disability evaluation contemplates a moderate 
disability.  While the Board notes that the Veteran's shotgun 
injury has been described as through and through there has been 
no demonstration of prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  The Board further notes that 
the Veteran was hospitalized for a period of seven days and was 
able to return to limited duty following the injury.  There 
have also been no findings of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side on palpation.  Tests of strength and endurance 
compared when with the sound side demonstrate no more than 
slight evidence of impairment.  The Veteran has also been found 
to be able to oppose all fingers to the thumb, and to close the 
hand with only a slight loss of grip strength.  Additionally, 
there was no visible disuse muscle atrophy of the intrinsic 
muscles of the hand, as would be seen if he were not able to 
close the hand.  Accordingly, the Veteran cannot be found to 
have a moderately severe disability of the muscles involved in 
extension of the wrist, fingers, and thumb, and abduction of 
the thumb, and DC 5308 cannot serve as a basis for an increased 
rating.

Turning first to the diagnostic criteria pertaining to 
arthritis, the Board finds that the veteran is not entitled to 
a rating in excess of 10 percent for the left hand under DC 
5003.  Diagnostic Code 5003 provides for a rating of 10 percent 
for each major joint or group of minor joints affected by 
limitation of motion.  A maximum 20 percent rating is warranted 
where there is X-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups.  A minor joint 
group is defined as multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities, and is ratable on a parity with a major joint.  38 
C.F.R. § 4.45(f). Thus, the Veteran's hand and fingers are 
encompassed as one group of minor joints, and are rated as 
such.  38 C.F.R. § 4.14.  Because the Veteran's hands encompass 
arthritic involvement of only one minor joint group, the 
veteran is not entitled to a rating in excess of 10 percent for 
the hand under the diagnostic criteria pertaining to arthritis.

Turning next to the diagnostic criteria pertaining to 
ankylosis, under DC 5227, a noncompensable evaluation is 
warranted for any ankylosis of the ring finger.  The Rating 
Schedule, however, indicates that where the ring finger is 
ankylosed, VA may consider whether the disability is analogous 
to amputation, or whether the disability results in the 
limitation of motion of other digits, or otherwise interferes 
with the overall function of the hand.  38 C.F.R. § 4.71a, DC 
5227.  In this regard, amputation of the ring finger warrants a 
10 percent evaluation without metacarpal resection at the 
proximal interphalangeal joint, or proximal thereto.  A 20 
percent rating is warranted with amputation of the ring finger 
with more than one half of the bone lost. 38 C.F.R. § 4.71a, DC 
5155.  The Veteran has not been shown to ankylosis of the ring 
finger 

Turning next to Diagnostic Code 5223, which pertains to 
ankylosis of multiple digits, the Board finds that a rating in 
excess of 10 percent is not warranted for either hand under 
this diagnostic code.  Diagnostic Code 5223 provides for a 10 
percent rating for favorable ankylosis of both the long and 
ring fingers; both the long and little fingers; or for both the 
ring and little fingers of the minor or major hand.  A 20 
percent rating is warranted for favorable ankylosis of both the 
index and long fingers; both the index and ring fingers; both 
the index and little fingers; or for the thumb and any finger 
for the minor or major hand.  A maximum 30 percent rating is 
warranted for ankylosis of the thumb and any finger of the 
major hand.  38 C.F.R. § 4.71a, DC 5223.  The Veteran is not 
entitled to a compensable rating for the left hand under this 
diagnostic code as he does not have ankylosis of both the long 
and ring finger; both the long and little finger; both the ring 
and little finger, or ankylosis of the thumb.  

Similarly, the Veteran is not entitled to increased ratings 
under the provisions of DCs 5228 and 5229 (limitation of motion 
of the thumb and index and long fingers, respectively),  He has 
been shown to be able to close the hand and to oppose the thumb 
with the index and long fingers.  Even if the Veteran did have 
limitation of motion of these fingers, however, he would not be 
entitled to ratings under these diagnostic codes in addition to 
the ratings for arthritis.  38 C.F.R. § 4.14; 38 C.F.R. § 
4.71a, DC 5003.

In considering the effect of additional range of motion of the 
fingers lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, the Board finds that there 
is no credible evidence that any pain on use or during flare-
ups, abnormal movement, fatigability, incoordination, or any 
other such factors results in the finger being limited in 
motion to the extent required for a rating higher than 10 
percent in the left hand.  38 C.F.R. §§ 4.40, 4.45; De Luca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left hand disability does not warrant a rating 
higher than 10 percent under DC 5308 or an evaluation in excess 
of 10 percent for arthritis of the left hand.  The Board has 
considered whether higher ratings might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, supra.  However, the weight of the credible evidence 
demonstrates that 10 percent ratings, but no higher, are 
warranted since the effective date of service connection.  As 
the preponderance of the evidence is against the claims for an 
increased rating, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As it relates to the scars resulting form the gunshot wound 
residuals, for ratings prior to October 23,2008, under 
38 C.F.R. § 4.118, Diagnostic Code 7801, for scars other than 
head, face, or neck, that are deep or that cause limited motion 
with areas of or exceeding 144 square inches (929 sq. cm.), a 
40 percent disability evaluation is warranted.  An area or 
areas exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 sq. 
cm.) warrants a 10 percent disability evaluation. Note (1): 
Scars in widely separated areas, as on two or more extremities 
or on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 4.25 
of this part. Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do not 
cause limited motion with an area or areas of 144 square inches 
(929 sq. cm.) or greater warrant a 10 percent disability 
evaluation. Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A superficial 
scar is one not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation. Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2):  In 
this case, a 10 percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  (See § 4.68 
of this part on the amputation rule.).  Under Diagnostic Code 
7805, scars, other; are rated on limitation of function of 
affected part.

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective October 
23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The 
additions and revisions include provisions that a Veteran who 
VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, 
or 7805 before October 23, 2008, can request review 
irrespective of whether the disability has increased since the 
last review.  VA will review that Veteran's disability rating 
to determine entitlement to a higher rating as a claim for an 
increased rating for purposes of determining the effective date 
of any award; however, in no case will the award be effective 
before October 23, 2008.  Id.  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

A veteran who VA rated under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 before October 23, 2008 can request review 
under diagnostic codes 7800, 7801, 7802, 7804, and 7805, 
irrespective of whether the veteran's disability has increased 
since the last review.  VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating under diagnostic codes 
7800, 7801, 7802, 7804, and 7805. A request for review pursuant 
to this rulemaking will be treated as a claim for an increased 
rating for purposes of determining the effective date of an 
increased rating awarded as a result of such review; however, 
in no case will the award be effective before October 23, 2008.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective after 
October 23, 2008).

Five or more scars that are unstable or painful 			
		30

Three or four scars that are unstable or painful 			
		20

One or two scars that are unstable or painful 			
		10

Note (1): An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar

Note (2): If one or more scars are both unstable and painful, 
add 10 percent to the evaluation that is based on the total 
number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.

7805 Scars, other (including linear scars) and other effects of 
scars evaluated under diagnostic codes 7800, 7801, 7802, and 
7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 
2008).

7802 Burn scar(s) or scar(s) due to other causes, not of the 
head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater 10

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the trunk, 
or both, or a single qualifying scar affects both the anterior 
portion and the posterior portion of the trunk, assign a 
separate evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that extremity, 
assign a separate evaluation based on the total area of the 
qualifying scars that affect the anterior portion of the trunk, 
and assign a separate evaluation based on the total area of the 
qualifying scars that affect the posterior portion of the 
trunk. The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the separate 
evaluations under § 4.25. Qualifying scars are scars that are 
nonlinear, superficial, and are not located on the head, face, 
or neck.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 23, 
2008).

At the time of the Veteran's April 2005 VA examination, he was 
noted to have on the lateral aspect of the little finger ulna 
area a healed scar measuring approximately 7.5 cm which was 
hypopigmented in color.  On the dorsal aspect of the ring 
finger of the proximal anterior phalangeal space there was a 30 
cm hypopigmented colored scar which was difficult to visualize.  
On the palmar aspect of the long finger, distally, there was 3 
cm scar and cracked skin of the fingernail.  The scars were 
smooth and nontender, and there was no underling tissue loss, 
erythema, inflammation, edema, or keloid formation.  The scars 
were also superficial and not deep.  There was no additional 
limitation related to the scars.  At the time of the October 
2007 VA examination, the Veteran was noted to have a level scar 
at the lateral left hand measuring about 7 cm x .2 cm with 
tenderness and hypopigmentation of less than 6 square inches.  
There was no disfigurement, ulceration, instability, tissue 
loss, keloid formation, hyperpigmentation, abnormal texture, 
inflammation, or edema.  

Based upon the above findings, a 10 percent disability would be 
warranted under DC 7804.  An increased evaluation under DC 7801 
or 7802 is not warranted as the scars are not deep, and do not 
exceed (or even approximate) 39 sq. centimeters.  An increased 
evaluation is also not warranted under DC 7803, as the 
veteran's scar has not been shown to be unstable.  As to DC 
7805, the veteran has been assigned separate ratings for the 
functional impairment caused by his gunshot wound residuals.  
Such a rating contemplates  limitation of activity.  Moreover, 
there have been no findings that the Veteran's scar causes 
limitation of motion.  As such an evaluation in excess of 10 
percent is not warranted at any time. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.7, 4.21.

Nephrectomy

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes.  Because the areas of dysfunction described below do 
not cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms 
assigned to that diagnosis.  38 C.F.R. § 4.115a.

Under DC 7500, the removal of one kidney warrants a minimum 
evaluation of 30 percent, but an evaluation in excess of 30 
percent is based on renal dysfunction if nephritis, infection, 
or pathology is demonstrated in the remaining kidney.  
38 C.F.R. § 4.115b.

Renal dysfunction is rated at 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is warranted when there is constant albuminuria 
with some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic 
Code 7101.  An 80 percent rating requires persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent rating requires regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular. See 38 C.F.R. § 
4.115a..

Under DC 7101 a 40 percent rating is provided for hypertension 
manifested by diastolic pressure predominantly 120 or more with 
moderately severe symptoms.  A 60 percent rating requires 
diastolic pressure of 130 or more. 38 C.F.R. § 4.104 (2007).

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  
Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.115a.  When there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent disability rating is 
warranted.  Id.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating contemplates 
a daytime voiding interval less than one hour, or awakening to 
void 5 or more times per night.  Id.  A 20 percent rating 
contemplates daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.  Id.  A 10 percent 
rating contemplates daytime voiding interval between 2 and 3 
hours, or awakening to void 2 times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable 
to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous catheterization. 
38 C.F.R. § 4.115.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc); (2) uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc's per second); (3) recurrent urinary 
tract infections secondary to obstruction; (4) stricture 
disease requiring periodic dilatation every 2 to 3 months. Id.  
A noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In conjunction with his request for an increased evaluation, 
the Veteran was afforded a VA examination in April 2005.  The 
Veteran was noted to be status post nephrectomy.  The Veteran 
denied any lethargy, anorexia, weight loss, or weight gain.  He 
did note having some weakness.  He reported that he had 
hesitancy and that he experienced back pain and nocturia one to 
two times per evening.  His daytime urination was not much, but 
if he drank, he would urinate a couple of times.  He denied 
incontinence and had no issue of surgery in any part of the 
urinary tract; however, he did have a stent placed in the right 
kidney in 2004, which was subsequently removed.  He denied any 
recurrent urinary tract infections.  The Veteran did have 
bladder stones and stated that he passed a stone a few days 
before.  There were no reports of acute nephritis.  

Physical examination revealed that the Veteran was not on 
dialysis.  His blood pressure was 124/76 and his heart rate was 
72.  Peripheral pulses were 2 and there was no evidence of 
edema.  There was no report of a fistula and sensation was 
intact.  Testing performed in March 2004 had revealed a glucose 
of 79 , BUN of 16, creatinine of 12, sodium 143, potassium 4.1 
and PSA of 1.3.  

Diagnoses of left nephrectomy completed in 1974, secondary to 
ureterpelvic junction obstruction with resultant hydronephrosis 
and atrophic kidney; healed scar of the abdomen, midaxillary 
area secondary to left nephectomy, with tenderness noted to 
palpation of the scar; left nephrectomy with Veteran reporting 
residual continued pain at the surgical site; renal calculi 
with the Veteran reporting having had a passage of stone on 
4/8/05; and healed 22 x .5 cm scar of the abdomen, were 
rendered.   

At the time of an October 2008 VA examination, the Veteran 
reported urinating two times per day at intervals of 6 to 8 
hours.  He also noted urinating twice per night at 4 hour 
intervals.  He had problems starting urination and the urine 
flow was hesitant.  He did not have any urinary incontinence.  
The Veteran reported having weakness, fatigue, loss of appetite 
and renal colic.  He had no weight loss, no limitation of 
exertion, no recurrent urinary tract infections, and no bladder 
stone with pain.  He had not required any procedures for his 
genitourinary problems and there had been no hospitalizations 
in the past 12 months.  He was not on dialysis.  There was scar 
pain from the surgery.  The Veteran noted that he had 
difficulty with heavy lifting and extreme physical lifting on a 
forklift all day due to the fatigue.  He also had scar and 
kidney pain at all times.  

Physical examination revealed blood pressure readings of 
177/98, 159/93, and 149/86.  These findings were noted to be 
incidental and not related to the Veteran's claim.  

Diagnostic testing revealed a hemoglobin level of 12.8 g/dL; 
and a hemocrit level of 38.3 percent, within normal range.  The 
CBC level showed hemoglobin of 12.8, within normal range.  The 
RBC was 3.83, below normal range of 4.-5.8; MCV of 100.1, above 
normal range of 80-100; and MCH of 33.5, within normal range.  
The examiner stated that these findings were insignificant.  
The comprehensive metabolic panel showed alkaline phosphatase 
of 35, normal being 40-115, which the examiner stated was a 
nonsignificant finding.  Other metabolic testing revealed 
glucose of 90, within normal range; creatinine of 1.03, within 
normal range; BUN of 13, within normal range; and Albumin of 
4.3, within normal range.  Urinalysis was absent of protein, 
sugar, RBC, hyaline casts, and granular casts.  

The examiner indicated that the diagnosis of status post left 
nephrectomy with scar remained the same.  He noted that the 
Veteran was currently employable.  The examiner stated that the 
Veteran's condition was symptomatic and that the subjective 
problems were the residual scar, problems starting urination, 
weakness, kidney pain, no energy, and no appetite.  The 
objective factors were a scar of the lower quadrant.  The 
examiner reported that the Veteran had weakness, fatigue, 
colicky pain, and urinary hesitancy as a result of the 
nephrectomy residuals.  He noted that the effect of this 
condition on the Veteran's daily activity was fatigue with 
prolonged strenuous activity.  

Based on review of the evidence, the Board finds that the 
evidence is against rating in excess of 30 percent disabling 
for status post nephrectomy.  The evidence as set forth above 
fails to show that the Veteran has residuals such as constant 
albuminuria with some edema; nor is definite decrease in kidney 
function for the remaining right kidney shown.  While the 
Veteran was shown to have elevated blood pressure at the 
October 2008 VA examination, the examiner stated that these 
findings were not related to the Veteran's claim. The Veteran's 
BUN and creatinine were found to be within normal range.  
Although the Veteran was noted to have weakness, fatigue, 
colicky pain, and urinary hesitancy as a result of the 
nephrectomy residuals, he remained employed on a full-time 
basis and impairment of daily activity was noted to only be 
affected with prolonged strenuous physical activities.  The 
Veteran was not found to be in generalized poor health and 
there were no findings of anorexia, weight loss, or limitation 
of exertion other than with strenuous physical activity.  The 
evidence reflects that the Veteran's renal symptoms are well 
within the 30 percent range and do not warrant a higher rating.

As far as genitourinary symptoms, the evidence does not reflect 
this to be the predominant problem, as his symptoms regarding 
voiding frequency would only fall within the 10 percent range, 
and he is not shown to have any symptoms of obstructed voiding, 
incontinence or any other voiding or erectile dysfunction.  
Thus. a higher rating is not warranted based on genitourinary 
symptoms.



Nephrectomy Scar

At the time of the Veteran's April 2005 VA examination, he was 
noted to have a healed scar of the abdomen, midaxillary area, 
secondary to left nephectomy, with tenderness noted to 
palpation of the scar.  The scar measured 22 x .5 cm.  The 
Veteran reported having residual continued pain at the surgical 
site.

At the time of the October 2008 VA examination, the Veteran 
reported having scar pain from the surgery.  Physical 
examination revealed a level scar present at the lower 
abdominal quadrant measuring 27.2 cm x .3 cm.  The scar had 
hypopigmentation of less than 6 square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hyperpigmentation, or abnormal texture.  The examiner indicated 
that the objective findings were a scar in the lower abdominal 
quadrant.  

An increased evaluation under DC 7801 or 7802 is not warranted 
as the scar is not deep, and does not exceed (or even 
approximate) 39 sq. centimeters.  An increased evaluation is 
also not warranted under DC 7803, as the Veteran's scar has not 
been shown to be unstable.  As to DC 7804, the Board notes that 
a 10 percent disability evaluation has been assigned.  As to DC 
7805, the Veteran has been assigned a 30 percent disability 
evaluation for nephrectomy residuals.  Such a rating 
contemplates limitation of activity.  Moreover, there have been 
no findings that the Veteran's scar causes limitation of 
motion.  As such an evaluation in excess of 10 percent is not 
warranted at any time. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 
4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1). (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

In this regard, the residuals of gunshot wound to the left hand 
involving Muscle Group VIII, to include arthritis of the 
fingers and the resulting scars, and the residuals of the left 
nephrectomy, to include the nephrectomy scar, are manifested by 
symptoms contemplated by the rating criteria.  They have not 
required frequent periods of hospitalization.  Moreover, the 
Veteran continues to work on a full-time basis.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial evaluation in excess of 10 percent for residuals of 
gunshot wound to the left hand involving Muscle Group VIII is 
denied. 

An initial evaluation in excess of 10 percent for arthritis of 
the 4th and 5th fingers of the left hand, as residuals of a 
gunshot wound to the left hand, is denied. 

A 10 percent evaluation for scars, as residuals of the left 
hand gunshot wound, from July 27, 2004, is granted.  

An evaluation in excess of 30 percent for status post left 
nephrectomy is denied .  

An evaluation in excess of 10 percent for painful scar as 
residual of status post left nephrectomy is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


